DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-8, 10-17, and 24-27 are pending and are examined. Claims 9 and 18-23 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US Pub 2010/0265492; previously cited), in view of McMillan (US Pub 2004/0200909).

Regarding Claim 1, Schroeder teaches a flowcell device ([0024] FIGS. 1a, 1b and 1c are schematics illustrating high pressure and/or high temperature microfluidic optical cell), comprising: 
a flowcell body defining a flow pathway that includes a central cell (In FIG. 1a, microfluidic optical cell 110), 
an optical subassembly comprising the central cell and adjacent first and second optical window ([0024] Optical lenses 122 and 132 are sealed in place along the pathway 112 so as to maintain a high pressure seal in pathway 112. The lenses 122 and 132 provide a collimated light path for spectroscopy though pathway 112, thereby providing improved optical signal throughput. Optical fibers 120 and 130 are optically coupled to lenses 122 and 132 respectively. Fiber 120 carries light from light source 124 to lens 122, and fiber 130 carries light from lens 130 to optical detector 134. [0025] FIGS. 1b and 1c show an arrangement according to some other embodiments. In FIG. 1b, the lens 122 is coupled directly with a light source 126, which is preferably a point source of light such as an LED. Likewise, lens 132 is coupled directly with a photodetector 136 such as a photodiode. Electrical signals are carried to the source 126 and from the detector 136 via wires 128 and 138 respectively. In FIG. 1c, separate pressure windows 116 and 118 provide high pressure sealing along pathway 112.).
Schroeder is silent to a thermal plate in thermal contact with the flowcell body; a Peltier device controlling a temperature of the flowcell body via the thermal plate; and a light source and detector for determining an absorption spectra of a sample in the central cell via the first and second optical windows.  
McMillan teaches a chamber for analyzing a fluid sample. [0071] In Fig. 2, The vessel 40 extends outwardly from the body of the cartridge 20 so that the vessel 40 may be inserted between a pair of opposing thermal plates (for heating and cooling the chamber 42) without the need for decoupling the vessel 40 from the rest of the cartridge 20. [0090] In addition, the walls of the vessel provide optical windows into the chamber 42 so that the entire reaction mixture can be optically interrogated. [0106] For example, the side walls 57A, 57B forming the angled optical windows may be molded from polycarbonate, which has good optical transparency.  [0133] The excitation assembly 216 includes one or more light sources (e.g., an LED. laser, or light bulb) for exciting fluorescently-labeled analytes in the vessel 40. The excitation assembly 216 also includes one or more lenses for collimating the light from the light sources, as well as filters for selecting the excitation wavelength ranges of interest. The detection assembly 218 includes one or more detectors (e.g., a photodiode, photomultiplier tube, or CCD) for detecting the light emitted from the vessel 40.  [0142] Similarly, various cooling elements may be used to cool the plates. For example, various convection cooling elements may be employed such as a fan, peltier device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schroeder by adding a thermal plate in thermal contact with the flowcell body; a Peltier device controlling a temperature of the flowcell body via the thermal plate; and a light source and detector for determining an absorption spectra of a sample in the central cell via the first and second optical windows, as taught by McMillan, to provide a heat exchanging module and for optically interrogating the reaction mixture in the vessel, as taught by McMillan in [0133]. 

	Regarding Claim 5, Schroeder teaches the flowcell device of claim 1, wherein the central cell contains a sample extracted from a bioreactor (the central cell in the device as taught by Schroeder would be capable of containing a sample extracted from a bioreactor).  

Regarding Claim 6, Schroeder teaches the flowcell device of claim 1, wherein the optical windows are sealed against the flow cell body by gaskets and caps ([0005] Often in many applications there is a need for transmitting optical signal from one side of a metallic part to the other, for example, measuring fluid and gas analysis. Often, such transmission needs to occur while there is a significant pressure difference between the two sides of the metallic part. Several solutions exist to this problem, including but not limited to the use of optical windows sealed with elastomeric o-rings (gaskets) or brazed to the metallic part.).  

Regarding Claim 7, Schroeder teaches the flowcell device of claim 1, wherein the flow cell body is fabricated from a rigid, thermally conductive material ([0024] In FIG. 1a, microfluidic optical cell 110 is made from metal (nickel, SS, etc). Examiner notes metal is a rigid, thermally conductive material).  

Regarding Claim 8, Schroeder teaches the flowcell device of claim 1, wherein one or more parts are autoclavable (Examiner notes one or more parts are capable of being autoclaved. Metal for example may be autoclaved).  

Regarding Claims 10 and 11, modified Schroeder teaches the flowcell body of the flowcell device according to claim 1 and the assembly is in positive force contact with a thermal plate, the thermal plate supporting a Peltier device, wherein an active surface of the Peltier device is in thermal communication with the flowcell body, wherein a passive surface of the Peltier device is in thermal contact with a heat sink (see teachings in claim 1 of McMillan regarding thermal plates, Peltier device, and controlling temperature.).  

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US Pub 2010/0265492; previously cited), in view of McMillan (US Pub 2004/0200909), and further in view of Abu-Shumays (US Patent 4,180,739; previously cited).

Regarding Claim 2, modified Schroeder teaches the flowcell device of claim 1.
Modified Schroeder is silent to the flow pathway is formed of an input channel, an output channel and a channel comprising the central cell and connecting the input channel and the output channel.  
Abu-Shumays teaches in the related art of thermostable flow cells. FIG. 1 shows an exploded view of a thermostatable flow cell 10 according to this invention. Preferably, this is a microflow cell, i.e., a cell whose flow volume is less than 20 microliters. The flow cell 10 is fabricated from a metallic block 20, which may be of any metal that is substantially chemically inert with respect to the fluid flowing through the flow cell. Col. 2, lines 55-61. The flow cell internal volume is preferably of cylindrical configuration so as to provide a minimum volume, which has a hydrodynamic geometry that is most suitable for liquid flow applications--i.e., an internal configuration that is without recesses (or "dead volumes") in which contaminants might become trapped. Inlet and outlet tubing members 41 and 42, which may advantageously be made of stainless steel, are pressed into the bore 22 of the metallic block 20 on respective sides of the slot 21. Col. 3, lines 40-50.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow pathway in the device of modified Schroeder, by forming an input channel, an output channel and a channel comprising the central cell and connecting the input channel and the output channel, as taught by Abu-Shamys, in order to allow for active flow in and out of the cell for an experiment.

Regarding Claim 3, modified Schroeder teaches the flowcell device of claim 2, and Schroeder teaches having lateral sides defined by a bulk of the flow cell body and front and back sides defined, respectively, by the first optical window and the second optical window (See Fig. 1, Schoeder) 
Modified Schroeder is silent to wherein the channel connecting the input channel and the output channel is U shaped.
Regarding the U-shape of the channel, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the form of the channel in the device of modified Schroeder to be U-shaped in order to allow for a particular flow pattern from the inlet to the outlet.

Regarding Claim 4, modified Schroeder teaches the flowcell device of claim 1.
Modified Schroeder is silent to the input channel and the output channel are defined by steel tubes.
Abu-Shumays teaches in the related art of a thermostable flow cell. Inlet and outlet tubing members 41 and 42, which may advantageously be made of stainless steel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inlet and outlet in the device of modified Schroeder to be made of stainless steel, as taught by Abu-Shumays, in order to allow for it to be autoclaved and steel has been found to be a suitable material for most fluids of interest, as taught by Abu-Shumays, in Col. 2, lines 67-68.

Claims 12, 13, 14, 15, 16, 17, 24, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buermann (US Pub 2010/0087325; previously cited), in view of McMillan (US Pub 2004/0200909), and further in view of Chang (US Patent 6,565,815; previously cited).

Regarding Claim 12, Buermann teaches an assembly comprising: a flowcell device ([0007] The support structure may, for instance, be a flow cell through which a reagent fluid is allowed to flow and interact with biological samples.) having: 
a flowcell body, defining a flow pathway through which the sample is flowed that includes a central cell (The support structure 12 may, for instance, be a flow cell with an array of biological components on its interior surfaces through which reagents, flushes, and other fluids may be introduced, such as for binding nucleotides or other molecules to the sites of biological components. This would act as the central cell as well.), 
an optical subassembly ([0041] The biological sample imaging system 10 may also include at least a first radiation source 18 but may also include a second radiation source 20 (or additional sources). The radiation sources 18, 20 may be lasers operating at different wavelengths. [0042], [0043], [0044], [0045], [0046] [0046] The detector 32 may be based upon any suitable technology, and may be, for example, a charged coupled device (CCD) sensor that generates pixilated image data based upon photons impacting locations in the device., [0047] The detector 32 may generate image data), 
comprising the central cell and wherein the flowcell device is held between an actively temperature-controlled thermal plate while an absorption spectra of the sample is acquired ([0039] Returning to the exemplary system of FIG. 1, the biological sample imaging system 10 may include a temperature control element 14 and a subplate 16. The temperature control element 14 and subplate 16 may be used to vary and control the temperature profile of the support structure 12.).  
Buermann is silent to an assembly comprising: a bioreactor containing cells and a culture media; a pump for withdrawing a sample from the bioreactor; a flowcell device receiving the sample and wherein the flow cell body is thermally continuous with a temperature- controlled surface and a light source and detector for determining an absorption spectra of a sample in the central cell via the first and second optical windows.  
McMillan teaches a chamber for analyzing a fluid sample. [0071] The vessel 40 has a reaction chamber (examiner notes this would be equivalent to a bioreactor. The limitation “containing cells and a culture media” is directed to intended use of the device.) 42 for holding a reaction mixture (e.g., nucleic acid mixed with amplification reagents and fluorescent probes) for chemical reaction and optical detection. One of the flow paths in the cartridge carries the reaction mixture to the chamber 42 for chemical reaction and optical detection. The vessel 40 extends outwardly from the body of the cartridge 20 so that the vessel 40 may be inserted between a pair of opposing thermal plates (for heating and cooling the chamber 42) without the need for decoupling the vessel 40 from the rest of the cartridge 20. [0090] In addition, the walls of the vessel provide optical windows into the chamber 42 so that the entire reaction mixture can be optically interrogated. [0106] For example, the side walls 57A, 57B forming the angled optical windows may be molded from polycarbonate, which has good optical transparency.  [0133] The excitation assembly 216 includes one or more light sources (e.g., an LED. laser, or light bulb) for exciting fluorescently-labeled analytes in the vessel 40. The excitation assembly 216 also includes one or more lenses for collimating the light from the light sources, as well as filters for selecting the excitation wavelength ranges of interest. The detection assembly 218 includes one or more detectors (e.g., a photodiode, photomultiplier tube, or CCD) for detecting the light emitted from the vessel 40.  [0142] Similarly, various cooling elements may be used to cool the plates. For example, various convection cooling elements may be employed such as a fan, peltier device. [0117] The pressure port 32 is sized to receive a pressure nozzle 182 that is connected to a pressure source (e.g., a vacuum or pneumatic pump) usually located in the external instrument. The nozzle 182 includes an o-ring 184 and a flange 415. A spring 185 pushes against the flange 415 to force the nozzle 182 into the pressure port 32 so that the o-ring 184 establishes a seal around the port 32. In operation, positive air pressure or a vacuum is applied to the chamber 414 through the pressure port 32 to force liquids out of or into, respectively, the chamber 414. In Fig. 10,  In addition, the instrument includes or is connected to one or more regulated pressure sources for supplying pressure to the cartridge through the pressure nozzles 145. Suitable pressure sources include syringe pumps, compressed air sources, pneumatic pumps, or connections to external sources of pressure. The instrument further includes three slotted optical sensors 143 and three reflective optical sensors 144.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schroeder by adding a bioreactor containing cells and a culture media; a pump for withdrawing a sample from the bioreactor; a flowcell device receiving the sample and  wherein the flow cell body is thermally continuous with a temperature- controlled surface; a light source and detector for determining an absorption spectra of a sample in the central cell via the first and second optical windows, as taught by McMillan, to provide a heat exchanging module and for optically interrogating the reaction mixture in the vessel, as taught by McMillan in [0133]. 
Modified Buermann is silent to an optical subassembly comprising the central cell and adjacent first and second optical windows, and wherein the flowcell device is held between an insulating member and an actively temperature-controlled thermal plate.
Chang teaches a reaction vessel and apparatus for performing heat-exchanging reactions. See Abstract. The reaction vessel may be configured to optimize the visualization of the reaction in the chamber. To this end one, two or more minor walls of the chamber comprise the optical windows. Where two windows are present, one window may serve as a light excitation entry port and the second windows for detection of light emitted from the reaction chamber. Col. 10, lines 8-13. Flexible, chemical-resistant adhesives and gasket materials may be used to ensure bonding. Col. 15, lines 3-5.  In an array format, the gap between the heat exchanging units may be sealed by a gasketed plate covering the entire array. The top support and the gasketed plate may be configured to form a flush surface for a multi-unit array. The gasket material is preferably resistant to bleach and other cleaning solutions. Col. 18, lines 1-6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical subassembly comprising the central cell in the device of modified Buermann by adding adjacent first optical window and second optical windows, as taught by Chang, in order to allow for optimizing the visualization of the reaction in the chamber as taught by Chang in Col. 10, lines 9 and 10. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an insulating member, as taught by Chang, such that the flowcell device as taught by modified Buermann, is held between an insulating member and an actively temperature-controlled thermal plate, in order to allow for sealing or bonding and a material that is resistant to cleaning solutions, as taught by Chang, in Col. 15, lines 3-5 and Col. 18, lines 5 and 6.
 
Regarding Claim 13, modified Buermann teaches the assembly of claim 12, wherein the thermal plate is actively temperature controlled by a thermal controller including a thermoelectric cooler, a passive side of the thermoelectric cooler being in contact with a heat sink (Buermann teaches [0063] Instructions may also be sent to the heating and refrigeration station 48, discussed above with respect to FIG. 2, which may be used to cool or heat fluid, for example, at a reservoir located at a distance away from the sample detection area. In addition, instructions may also be sent to the Peltier device 62 to, for instance, increase or decrease the amount of heat introduced into or extracted from the support structure 12. Again, these examples are merely illustrative and not intended to be limiting. Many other scenarios of temperature variations may occur and many different response actions may be implemented. In addition, the temperature control unit 92 may be configured to communicate and work together with the control/processing system 34 (not shown) discussed above to more effectively coordinate the cooling or heating of the support structure 12, the temperature control element 14, and the subplate 16 with the other operations of the biological sample imaging system 10. [0066] More particularly, in the illustrated embodiment, the holder bench 94 may include a thermal plate 96. The thermal plate 96 may be situated between the support structure 12 and the Peltier device 62. [0074] Each support structure 12 may be located on top of a Peltier device 62 for cooling or heating the respective support structure 12.).  

Regarding Claim 14, modified Buermann teaches the assembly of claim 12, further comprising a sensor at the thermal plate (Buermann teaches [0062] FIG. 7 is another sectional side view of an exemplary support structure 12, temperature control element 14, and subplate 16 using temperature control techniques in accordance with the present invention. As shown, the system may be equipped with multiple temperature sensors. For instance, in the illustrated embodiment, support structure inlet temperature sensor 84, support structure outlet temperature sensor 86, and subplate temperature sensors 88, 90 may be used to monitor various temperatures throughout the system. [0063] However, of perhaps greater importance in the present context, subplate temperature sensors 88, 90 may be used to monitor temperature changes in the subplate 16.).  

Regarding Claim 15, Buermann teaches an optofluidic system ([0007] The support structure may, for instance, be a flow cell through which a reagent fluid is allowed to flow and interact with biological samples.), comprising: 
a flowcell device having a flowcell body defining a flow pathway that includes a central cell (The support structure 12 may, for instance, be a flow cell with an array of biological components on its interior surfaces through which reagents, flushes, and other fluids may be introduced, such as for binding nucleotides or other molecules to the sites of biological components. This would act as the central cell as well.), 
wherein the flowcell body is thermally continuous with a temperature- controlled surface  ([0007] A thermoelectric heat exchange device, such as a Peltier device, may be used to heat or cool the biological samples on the support structure. In addition, a fluid circulating heat exchange device, such as a water cooling or heating system, may be used to heat or cool the thermoelectric heat exchange device); 
andPage 13 of SpecificationDocket: 0376.0003US1 an optical subassembly ([0041] The biological sample imaging system 10 may also include at least a first radiation source 18 but may also include a second radiation source 20 (or additional sources). The radiation sources 18, 20 may be lasers operating at different wavelengths. [0042], [0043], [0044], [0045], [0046] [0046] The detector 32 may be based upon any suitable technology, and may be, for example, a charged coupled device (CCD) sensor that generates pixilated image data based upon photons impacting locations in the device., [0047] The detector 32 may generate image data),
comprising the central cell (The support structure 12 may, for instance, be a flow cell with an array of biological components on its interior surfaces through which reagents, flushes, and other fluids may be introduced, such as for binding nucleotides or other molecules to the sites of biological components. This would act as the central cell as well.),
a light source a first radiation source 18 but may also include a second radiation source 20 (or additional sources). The radiation sources 18, 20 may be lasers operating at different wavelengths.); 
an optical signal detector (a charged coupled device (CCD) sensor that generates pixilated image data based upon photons impacting locations in the device., [0047] The detector 32 may generate image data); 
a thermal plate in contact with the flowcell body and supporting a thermoelectric cooler ([0063] Instructions may also be sent to the heating and refrigeration station 48, discussed above with respect to FIG. 2, which may be used to cool or heat fluid, for example, at a reservoir located at a distance away from the sample detection area. In addition, instructions may also be sent to the Peltier device 62 to, for instance, increase or decrease the amount of heat introduced into or extracted from the support structure 12. Again, these examples are merely illustrative and not intended to be limiting. Many other scenarios of temperature variations may occur and many different response actions may be implemented. In addition, the temperature control unit 92 may be configured to communicate and work together with the control/processing system 34 (not shown) discussed above to more effectively coordinate the cooling or heating of the support structure 12, the temperature control element 14, and the subplate 16 with the other operations of the biological sample imaging system 10. [0066] More particularly, in the illustrated embodiment, the holder bench 94 may include a thermal plate 96. The thermal plate 96 may be situated between the support structure 12 and the Peltier device 62. [0074] Each support structure 12 may be located on top of a Peltier device 62 for cooling or heating the respective support structure 12.). 
a thermal controller ([0040] For instance, the temperature control element 14 may include a Peltier device capable of cooling or heating the support structure 12.); 
a flow controller ([0063] instructions may be sent to the fluid circulating heat exchange element 64 to, for instance, increase the flow rate of the fluid flowing through the fluid circulating heat exchange channels 82 of the fluid circulating heat exchange element 64; [0049] FIG. 2 is a diagrammatical overview of a biological sample processing system 38 which may employ a biological sample imaging system 10 of the type discussed with reference to FIG. 1. In general, system 38 may include a plurality of stations through which samples in sample containers 40 progress. The system may be designed for cyclic operation in which reactions are promoted with single nucleotides or with oligonucleotides, followed by flushing, imaging and de-blocking in preparation for a subsequent cycle. In a practical system, the samples 40 may be circulated through a closed loop path for sequencing, synthesis or ligation. This would independently control sample flow)
a light source and/or detector controller ([0047] The operation of the various components illustrated in FIG. 1 may also be coordinated with the control/processing system 34. In a practical application, the control/processing system 34 may include hardware, firmware, and software designed to control operation of the radiation sources 18, 20, movement and focusing of the focusing optics 28, a translation system 36, and the detection optics 30, and acquisition and processing of signals from the detector 32. The control/processing system 34 may thus store processed data and further process the data for generating a reconstructed image of irradiated sites that fluoresce within the support structure 12.); and 
a computer controlling the thermal controller, the fluid flow controller and the light source and/or detector controller (the control/processing system 34).  
Buermann is silent to a first optical window and a second optical window.
Chang teaches a reaction vessel and apparatus for performing heat-exchanging reactions. See Abstract. The reaction vessel may be configured to optimize the visualization of the reaction in the chamber. To this end one, two or more minor walls of the chamber comprise the optical windows. Where two windows are present, one window may serve as a light excitation entry port and the second windows for detection of light emitted from the reaction chamber. Col. 10, lines 8-13. Flexible, chemical-resistant adhesives and gasket materials may be used to ensure bonding. Col. 15, lines 3-5.  In an array format, the gap between the heat exchanging units may be sealed by a gasketed plate covering the entire array. The top support and the gasketed plate may be configured to form a flush surface for a multi-unit array. The gasket material is preferably resistant to bleach and other cleaning solutions. Col. 18, lines 1-6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical subassembly comprising the central cell in the device of Buermann by adding a first optical window and a second optical window, as taught by Chang, in order to allow for optimizing the visualization of the reaction in the chamber as taught by Chang in Col. 10, lines 9 and 10.

Regarding Claim 16, modified Buermann teaches the optofluidic system of claim 15, further comprising a conduit to direct a sample from a bioreactor to the flowcell device and a conduit to direct the sample from the flowcell device to the bioreactor (Buermann teaches [0054] Inlet conduit 58 and outlet conduit 60 may be used in certain embodiments where reagents are introduced into the support structure 16 for interaction with biological components of samples within or on the support structure 12. It should be noted that while the inlet conduit 58 and outlet conduit 60 are depicted as flowing into and out of the bottom of the support structure 12, they may in fact be connected in various ways such as, for instance, allowing fluid to flow through either the top or bottom of the support structure 12. One conduit could be inlet and the other conduit could be the outlet as taught by Buermann).  

Regarding Claim 17, modified Buermann teaches the optofluidic system of claim 15, wherein a sample flow and a flowcell temperature are independently controlled ([0039] Returning to the exemplary system of FIG. 1, the biological sample imaging system 10 may include a temperature control element 14 and a subplate 16. The temperature control element 14 and subplate 16 may be used to vary and control the temperature profile of the support structure 12. In a practical application, the control/processing system 34 may include hardware, firmware, and software designed to control operation of the radiation sources 18, 20, movement and focusing of the focusing optics 28, a translation system 36, and the detection optics 30, and acquisition and processing of signals from the detector 32. [0049] FIG. 2 is a diagrammatical overview of a biological sample processing system 38 which may employ a biological sample imaging system 10 of the type discussed with reference to FIG. 1. In general, system 38 may include a plurality of stations through which samples in sample containers 40 progress. The system may be designed for cyclic operation in which reactions are promoted with single nucleotides or with oligonucleotides, followed by flushing, imaging and de-blocking in preparation for a subsequent cycle. In a practical system, the samples 40 may be circulated through a closed loop path for sequencing, synthesis or ligation. This would independently control sample flow).

Regarding Claim 24, modified Buermann teaches the optofluidic system of claim 15, wherein the computer regulates a temperature of a flowcell device via the thermal controller while flowing a sample through the flowcell device via the flow controller to obtain stable absorption spectra of the sample (Buermann teaches [0039] Returning to the exemplary system of FIG. 1, the biological sample imaging system 10 may include a temperature control element 14 and a subplate 16. McMillan teaches [0130] FIG. 11 shows an isometric view of the cartridge 20 placed in the instrument 140 for processing. FIG. 11 shows a partial cut-away view of the instrument 140 with the lid 150 closed. Referring again to FIG. 11, a memory or microprocessor chip may optionally be incorporated as part of the cartridge 20.)

Regarding Claim 25, modified Buermann teaches the optofluidic system of claim 24, wherein a standard deviation between the stable absorption spectra and a scan immediately preceding it is no greater than a threshold value (this limitation about the standard deviation would be directed to intended use of the device. The values that are output would be dependent on the detector and computer settings which are not part of the structure of the claimed device. The detectors and the computer as taught by Buermann would be capable of calculating a standard deviation between the stable absorption spectra and a scan immediately preceding and setting limits such as it is no greater than a threshold value).  

Regarding Claim 26, modified Buermann teaches the optofluidic system of claim 24, wherein the sample temperature is controlled within a range of from about 15 to about 40 degrees centigrade (the examiner notes this limitation about the sample temperature is directed to intended use of the device. The sample temperature is not a structure of the device. The thermal plate in conjunction with the Peltier device taught by Buermann would be capable of controlling the temperature within a range of from about 15 to about 40 degrees centigrade.).  

Regarding Claim 27, modified Schroeder teaches the flowcell device of claim 1, wherein the light source is a tunable laser (McMillan teaches [0133] The excitation assembly 216 includes one or more light sources (e.g., an LED. laser, or light bulb) for exciting fluorescently-labeled analytes in the vessel 40.).

Response to Arguments
Applicant’s arguments, see page 6, filed 4/20/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn. 

Applicant’s arguments, see page 6, filed 4/20/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 9-11 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 4/20/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection over claim 1 is made in view of Schroeder (US Pub 2010/0265492; previously cited), in view of McMillan (US Pub 2004/0200909).

First, Applicant argues on page 7 that claim 1 has been amended to require the capture of an absorption spectra of the sample in which sample temperature stabilization is achieved with a Peltier device. 
In response, the examiner notes that a new reference is applied in light of the amendment. Further, Applicant’s arguments “absorption spectra of the sample and the sample temperature” are directed to intended use of the device and are not commensurate in scope with the claimed structure. Applicant may specify whether a particular structure achieves a particular absorption spectra and how that would relate to the sample temperature stabilization. If there is a computer or processor involved, then Applicant may recite the steps in the claim such as “a computer configured to” to relate how the processing is done. 

Second, Applicant argues on page 7 that claims 12 and 15 involve bioreactor samples and absorption spectra of samples withdrawn from these bioreactors. 
In response, the examiner notes that a new reference is applied in light of the amendment. Further, Applicant’s arguments “bioreactor samples and absorption spectra of samples withdrawn from these bioreactors” are directed to intended use of the device and are not commensurate in scope with the claimed structure. What bioreactor sample is being referred to? The claims are directed to a flowcell device and an optofluidic system.  If there is a computer or processor involved, then Applicant may recite the steps in the claim such as “a computer configured to” to relate how the processing is done for obtaining an absorption spectra from the bioreactors and the connection to sample temperature stabilization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798